RYDER, Acting Chief Judge.
Herman H. Brown seeks review of the trial court’s second amended final judgment of dissolution of marriage with regard to distribution of marital assets, alimony and attorney’s fees. We affirm the distribution of marital assets and the award of permanent alimony, but reverse the award of attorney’s fees to the former wife.
The trial court’s distribution of marital assets and award of permanent alimony to the wife was reasonable and was not an abuse of discretion. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Should there be a change in circumstances, Mr. Brown may seek modification of the alimony award. Canakaris; Henderson v. Henderson, 463 So.2d 485 (Fla. 2d DCA 1985).
In this ease, the distribution of assets was equal or, if unequal, it was unequal in favor of the former wife. This, in addition to the award of permanent alimony left her with ample resources to pay her attorney’s fees. An award of attorney’s fees to the wife under these circumstances is an abuse of discretion. Ball v. Ball, 554 So.2d 629 (Fla. 4th DCA 1989); Blankenship v. Blankenship, 502 So.2d 1002 (Fla. 5th DCA 1987).
Affirmed in part, reversed in part.
PARKER and ALTENBERND, JJ., concur.